NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted May 30, 2019*
                                 Decided June 3, 2019

                                         Before

                      DIANE P. WOOD, Chief Judge

                      FRANK H. EASTERBROOK, Circuit Judge

                      ILANA DIAMOND ROVNER, Circuit Judge

No. 18‐3737

SHAKA FREEMAN,                                  Appeal from the United States District
    Plaintiff‐Appellant,                        Court for the Northern District
                                                of Illinois, Eastern Division.

      v.                                        No. 17 C 4409

METROPOLITAN WATER                              Harry D. Leinenweber,
RECLAMATION DISTRICT                            Judge.
OF GREATER CHICAGO,
     Defendant‐Appellee.
                                       ORDER

       Shaka Freeman, an African‐American man with alcoholism, sued his former
employer for firing him because of his race and disability. The district court dismissed
his complaint for failure to state a claim. But Freeman has pleaded enough to state his
discrimination claims, so we vacate the judgment and remand for further proceedings



      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 18‐3737                                                                          Page 2

with respect to those issues. We affirm with respect to Freeman’s claims under Monell
v. Dept. of Social Svcs., 436 U.S. 658, 694–95 (1978).

       For purpose of this appeal, we assume the truth of the allegations from
Freeman’s complaint and its attachments. See Carmody v. Bd. of Trs. of the Univ. of Ill.,
747 F.3d 470, 471 (7th Cir. 2014). Freeman began working for the Metropolitan Water
Reclamation District in May 2015 as an operator of a treatment plant. (The District is a
municipal corporation. See 70 ILCS 2605/1.) He collected and transported temperature‐
sensitive water samples across the mile‐long plant. Although operators typically
transport these samples in District‐owned vehicles, the job description does not require
a driver’s license. In his first year, Freeman, like all new hires, was a probationary
worker and employed at will. Id. at 2605/4.11. After the first year, the District could fire
him only for cause.

        About three months after Freeman was hired, he was arrested for driving under
the influence of alcohol and his license was suspended for six months. Freeman began
seeing a substance‐abuse counselor for his alcohol problem. He also told the District
about the suspension (as required by his job contract) and his counseling. To ensure that
concerns about his alcoholism or license suspension did not interfere with his job, he
did three things: (1) he bought a bike and a cooler to transport samples around the
plant, (2) he asked if he could use a John Deere go‐cart, which does not require a
driver’s license on private property, and (3) he applied for an occupational driving
permit from the state that would permit him to drive a company vehicle while working.
(The state authorized his permit conditional on the District’s approval, but the District
refused to grant it.) The District fired Freeman while he was on probation, asserting
“unsatisfactory performance.” But Freeman alleges this explanation is pretextual; the
District’s real reason for firing him he said, was because of his race and because it
regarded him as an alcoholic.

       Freeman sued the District for employment discrimination and the case presented
some managerial challenges for the district court. First, at the outset of the suit, the
court recruited four attorneys to represent Freeman. Each attorney moved to withdraw
because of disagreements with Freeman about litigation strategy. Second, while
proceeding pro se, Freeman filed three sprawling amended complaints, each over
70 pages. On the District’s motions, the judge dismissed two of these filings for their
failure to comply with the requirement under Federal Rule of Civil Procedure 8(a) to
contain a “short and plain statement of the claim.” Freeman withdrew the third.
No. 18‐3737                                                                           Page 3

       His fourth amended (operative) complaint raises claims of race and disability
discrimination and of retaliation, invoking 42 U.S.C. §§ 1981, 1983, Title VII of the Civil
Rights Act of 1964, id. § 2000e‐2, and the Americans with Disabilities Act, id. at § 12112.
He alleges that the District fired him “due to his race” (African American) and
“disability” (alcoholism). He next asserts that the District failed reasonably to
accommodate his alcoholism by refusing to let him to travel around the plant without
using a car. He also accuses the District of retaliating against him by firing him after he
sought reasonable accommodations. Finally, he alleges that the District fired him under
an unconstitutional policy.

        The district court dismissed Freeman’s complaint with prejudice for failure to
state a claim. It began with Freeman’s claim that the District fired him because of his
alcoholism. The court reasoned that Freeman pleaded neither that his alcoholism
caused “substantial limitations” to major life activities nor that it caused his firing. Next,
the court said, Freeman’s retaliation and reasonable‐accommodations claims failed
because he had requested accommodations only for his license suspension, not his
alcoholism. Turning to Freeman’s race‐discrimination claims under § 1983 and Title VII,
the court ruled that Freeman “fail[ed] to plead the final element”—that he was treated
less favorably than at least one colleague who was not African‐American. Freeman had
no claim under § 1981 because, the court explained, that section generally does not
allow a private right of action against public actors. Finally, the court concluded that
Freeman had not stated a “policy” claim because he had not identified the policy or
practice that he challenged.

        On appeal Freeman contends that his complaint sufficiently states each of his
claims. He argues that the district court erroneously “judg[ed] the truth of [his] factual
allegations,” including his allegation that the District’s decision to fire him for
“unsatisfactory performance” was pretextual.

        Freeman’s complaint states a claim of race discrimination. A plaintiff alleging
race discrimination need not allege each evidentiary element of a legal theory to survive
a motion to dismiss. Swierkiewicz v. Sorema, N.A., 534 U.S. 506, 510‐514 (2002); Tamayo
v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008). Rather, to proceed against the District
under § 1983 or Title VII, Freeman needed only to allege—as he did here—that the
District fired him because of his race. Tamayo, 526 F.3d at 1084; see also Bennett
v. Schmidt, 153 F.3d 516, 518 (7th Cir. 1998) (“‘I was turned down for a job because of my
race’ is all a complaint has to say.”). His failure to plead the evidentiary element about
comparable coworkers, therefore, is not fatal.
No. 18‐3737                                                                           Page 4

        Similarly, Freeman has pleaded disability and retaliation claims under the ADA.
Generally speaking, a claim of disability discrimination requires more detail than a
claim of race discrimination. See Tate v. SCR Med. Transp., 809 F.3d 343, 345 (7th Cir.
2015). That is why the district court faulted Freeman for not alleging that his alcoholism
substantially limits a major life activity. See id. at 345–46. But we read Freeman’s
complaint as alleging that the District regarded him, see 42 U.S.C. § 12102(1)(C), as an
alcoholic because of his suspended license for driving under the influence of alcohol,
and then concluded from his suspension that his alcoholism impaired his ability to
work at any job that involves safely moving items across a facility. Because that activity
includes a wide class of work, a jury could conclude that it is a major life activity.
See 29 C.F.R. § 1630.2(i)(1); Miller v. Ill. Dept. of Transp., 643 F.3d 190, 195–97 (7th Cir.
2011). He also alleged that he could fulfill his duties with a reasonable accommodation
(bike, John Deere cart, or occupational permit), but that the District fired him anyway
“due to” his alcoholism and his request to accommodate his condition. These
allegations state claims for disability discrimination and retaliation. See 42 U.S.C.
§ 12102(1)(C); Gogos v. AMS Mech. Sys., Inc., 737 F.3d 1170, 1172–73 (7th Cir. 2013).

        These allegations only initiate Freeman’s litigation. Later proceedings will
determine if he can prove them. For example, as the district court anticipated, Freeman
will need to prove that his disability and his request for an accommodation, as opposed
to his license suspension (which he alleges is not a job requirement), motivated his
discharge. We have recognized that alcoholism does not “cause” a license suspension
for driving under the influence of alcohol, so a sincere reliance on an employee’s license
suspension may justify an adverse employment action. Despears v. Milwaukee Cty.,
63 F.3d 635, 636–37 (7th Cir. 1995). But for now his allegations suffice.

       That brings us to Freeman’s contention that he pleaded a sufficient claim that a
District “policy” caused his discharge. To succeed on this type of claim under § 1983, he
had to allege that a District policy, custom, or act by a final decisionmaker caused him
to suffer a constitutional injury. Monell, 436 U.S. at 694–95; Spiegel v. McClintic, 916 F.3d
611, 617 (7th Cir. 2019). (The same is true for his discrimination claim under § 1981; that
law does not create a private right of action against public bodies unless the plaintiff has
raised Monell allegations. See Campbell v. Forest Preserve Dist. of Cook Cty., 752 F.3d 665,
667, 669 (7th Cir. 2014).) Freeman alleges that the District disproportionately fires
probationary employees who are African American. But Freeman does not allege
whether the policy is to treat African Americans disparately or that the District’s
probation powers have a disparate impact on them. The legal consequences are
different. See Lewis v. City of Chicago, 560 U.S. 205, 214–215 (2010) (explaining that
No. 18‐3737                                                                           Page 5

disparate‐treatment claims require showing of intent, but disparate‐impact claims do
not). Because the district court recruited four attorneys to assist Freeman with pleading
this claim adequately, and he had four opportunities to amend his complaint to do so
and yet never did, we see no abuse of discretion in dismissing this claim without an
additional leave to amend. See FED. R. CIV. P. 15(a)(2); Lee v. Ne. Ill. Reg’l Commuter R.R.,
912 F.3d 1049, 1052–53 (7th Cir. 2019).

        One final matter. Mindful of the case‐management difficulties to which we
alluded earlier, we have considered whether we should affirm the district court’s
dismissal on another ground: Freeman’s arguable failure, even in his fourth and
operative complaint, to comply with Rule 8(a). See Bennett, 153 F.3d at 518. But because
Freeman’s complaint—though unwieldy—adequately states his claims, we and the
district court may ignore the excess in his complaint. Id.

       We thus VACATE the judgment and REMAND for further proceedings with
respect to Freeman’s race and disability discrimination claims. We AFFIRM with
respect to his Monell claim.